DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natzke (US 2016/0260229).
Regarding claim 1:

Natzke discloses a display apparatus (see Figs. 2, 6 and 12) comprising:
one or more processors (see Fig. 6, processor 604, or Fig. 12, processing system 1210) configured to execute a program to cause the display apparatus to:
detect a position of a pointer (see Fig. 5 and paragraph 29);
generate an image corresponding to the position of the pointer (see Figs. 5 or 10C);
display the image (see Fig. 10C; test strokes 1074 are displayed on the touch screen);
calculate moving speed of the pointer (see Fig. 2 and paragraphs 24 and 58; the strokes are changed based on the moving speed of the finger or stylus); and
define a correlation between a drawing parameter that decides a form of the image generated and the moving speed of the pointer and determine the drawing parameter according to correlation information set in association with the pointer and the moving speed of the pointer (see paragraph 58; the brush application interface 104 includes correlation between the drawing parameter and the moving speed of the pointer, and sets the drawing parameter based on user’s setting and input speed of the strokes), wherein
the image is generated according to the drawing parameter (see Fig. 9, 10B, 10C, 11A, 11B and 11C), 
the display apparatus is capable of changing the correlation information set in association with the moving speed of the pointer (see paragraphs 24 and 58), and 
the correlation information defines a correlation between the moving speed of the pointer and a chroma of a line serving as the image (see Fig. 10B, display 1052 and 11A, display 1118; also paragraph 58, “The user can adjust the velocity selectable dials 1060 to decrease the default size of the brush stroke and/or the opacity. Brush-edit input values larger than zero will make the brush edge larger as the user input moves quicker, or the brush less transparent if the opacity is changed”; both of the display 1052 and display 1118 shown in Figs. 10B and 11A show a slider bar for adjusting the opacity of the brush stroke; the tool bar 1006 allows user to variably select velocity setting and opacity setting to set the correlation between the moving speed of the pointer and the chroma of the line; based on the broadest reasonable interpretation, opacity/transparency of the line is interpreted as a chroma of the line)
Regarding claim 2:
Natzke discloses the display apparatus according to claim 1, wherein the one or more processors are configured to execute the program to cause the display apparatus to:
store the correlation information in association with the pointer (see paragraph 41; the setting for the brush can be saved as the brush template 622); and
set or change the correlation information stored (see paragraphs 41; and 44).
Regarding claim 4:
Natzke discloses the display apparatus according to claim 3, wherein the drawing parameter is determined, based on the correlation information, and the drawing parameter defines the chroma of the line, the drawing parameter corresponding to the moving speed of the pointer calculated (see paragraph 58; the opacity setting of the line is adjustable as shown in display 1052 and display 1118; the strokes appear different based on the settings and the detected moving speed of the pointer).
Regarding claim 5:
Natzke discloses The display apparatus according to claim 3, wherein the one or more processors are configured to execute the program to cause the display apparatus to calculate, based on the moving speed of the pointer and the correlation information, a weighted value indicating a rate of changing the chroma of the line using, as a reference value, the chroma of the line determined when the moving speed of the pointer is reference moving speed and determines the the chroma of the line corresponding to the calculated weighted value as the drawing parameter (see paragraph 58; the brush-edit input value corresponds to a weighted value indicating a rate of changing the opacity of the line; also see Fig. 2, the velocity setting includes size and flow settings that are adjustable).
Regarding claim 6:
Natzke discloses the display apparatus according to claim 2, wherein the one or more processors are configured to execute the program to cause the display apparatus to display a screen on which the correlation information can be changed (see Fig. 2; velocity control 206), and the changing section changes the correlation information is changed based on the position of the pointer detected (see paragraph 58; “The user can adjust the velocity selectable dials 1060 to decrease the default size of the brush stroke and/or the opacity”).
Regarding claims 9 and 13:
Claims 9 and 13 each recites similar limitations as claim 1. Hence, claims 9 and 13 are rejected under the same reason as discussed in claim 1.
In addition, in regards to claim 9, Natzke also teaches a processing system 1210 that includes a plurality of microprocessors and controllers (see paragraph 68). At least one of the plurality of microprocessors or controllers corresponds to the claimed first processor.
Regarding claim 14: 
Natzke discloses the display apparatus according to claim 1, wherein the one or more processors are configured to execute the program to change the correlation information defining the correlation between the drawing parameter and the moving speed of the pointer in response to a user interaction with an operation screen, wherein the change in the correlation information adjusts a rate of change of the drawing parameter as a function of the moving speed of the pointer (see paragraph 58; “the brush application interface 104 includes selectable dial settings that a user can adjust for brush-edit inputs, such as the default selectable dials 1058 to change the default brush size and opacity. The user can adjust the velocity selectable dials 1060 to decrease the default size of the brush stroke and/or the opacity. Brush-edit input values larger than zero will make the brush edge larger as the user input moves quicker, or the brush less transparent if the opacity is changed”; the rate of change the drawing parameter depends on the values of the opacity and velocity selected by the user using the brush application interface 104). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natzke in view of Kosugi et al. (US 2017/0147140; hereinafter Kosugi).
Regarding claim 7:
Natzke discloses all the features in claim 2. Natzke fails to disclose display, wherein the one or more processors are configured to execute the program to cause the display apparatus to acquire, from the pointer, pointer identification information for identifying the pointer and the correlation information, wherein the correlation information is stored in association with the pointer identification information, and the drawing parameter is determined for each kind of the pointer identification information stored by display apparatus.
In the same field of endeavor, Kosugi discloses a display apparatus, comprising one or more processors configured to execute the program to cause the display apparatus to acquire, from the pointer, pointer identification information for identifying the pointer and the correlation information (see paragraph 72; the touch panel 100 identifies the identification information of the electronic pen), wherein the correlation information is stored in association with the pointer identification information (see paragraphs 47 and 79; the ID data table is stored in the internal memory), and the drawing parameter is determined for each kind of the pointer identification information stored by the display apparatus (see paragraph 114; “data generation circuit 56 may generate, for example, information for designating the color of the line or the line type drawn by electronic pen 50 on the display surface of touch panel 100”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display apparatus of Natzke such that the display apparatus further comprising the program to cause the display apparatus to acquire, from the pointer, pointer identification information for identifying the pointer and the correlation information, wherein the correlation information is stored in association with the pointer identification information, and the drawing parameter is determined for each kind of the pointer identification information stored by the display apparatus as taught by Kosugi. One of ordinary skill in the art would have been motivated to do this because a plurality of electronic pens that can be individually set for a color of a line and a line type can be simultaneously used on the touch display device to draw lines (see Kosugi, Fig. 1 and paragraph 28).
Regarding claim 10:
Natzke discloses all the features in claim 9. Natzke further discloses the first processor is configured to execute the program to cause the display apparatus to store the correlation information in association with the moving speed of the pointer (see paragraph 23; the brush template is saved in the memory), and the drawing parameter is determined according to the correlation information stored by the display apparatus and the moving speed of the pointer (see paragraph 58).
Natzke fails to disclose the display system, wherein the pointer includes:
a second processor configured to execute a program to cause the pointer to:
store the correlation information corresponding to the pointer; and
transmit the correlation information stored by the pointer;
wherein the first processor is configured to execute the program to cause the display apparatus to store the correlation information received from the pointer.
In the same field of endeavor, Kosugi discloses a display apparatus, wherein the pointer includes:
a second processor (see Fig. 4, timing generation circuit 54 and data generation circuit 56) configured to execute a program to cause the pointer to:
store the correlation information corresponding to the pointer (see paragraph 58; “Data generation circuit 56 has an internal memory, in which ID information indicating the ID of relevant electronic pen 50 is stored”; ID information correspond to a correlation information; also see paragraph 114; “data generation circuit 56 may generate, for example, information for designating the color of the line or the line type drawn by electronic pen 50”); and
transmit the correlation information stored by the pointer(see paragraph 58;, “Data generation circuit 56 has a transmission antenna, and transmits information generated by wireless communication of a high frequency or the like together with the ID information to touch panel 100”; also see paragraph 114; “data generation circuit 56 may generate, for example, information for designating the color of the line or the line type drawn by electronic pen 50 on the display surface of touch panel 100”, and “The above-described information can also be transmitted from data generation circuit 56 to touch panel 100”),
wherein the first processor is configured to execute the program to cause the display apparatus to store the correlation information received from the pointer in association with the pointer (see paragraphs 72-73 and 79; the setting of the pen is individually stored so that “a color of a line or a line type displayed on touch panel 100 is changed for each of touching electronic pens 50”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display apparatus of Natzke such that the pointer includes: a second processor configured to execute a program to cause the pointer to: store the correlation information corresponding to the pointer; and transmit the correlation information stored by the pointer; wherein the first processor is configured to execute the program to cause the display apparatus to store the correlation information received from the pointer as taught by Kosugi. One of ordinary skill in the art would have been motivated to do this because a plurality of electronic pens that can be individually set for a color of a line and a line type can be simultaneously used on the touch display device to draw lines (see Kosugi, Fig. 1 and paragraph 28).
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natzke in view of Brigham, Il et al. (US 2006/0244719; hereinafter Brigham).
Regarding claim 8:
Natzke disclose all the features in claim 1. Natzke further disclose the display apparatus, wherein the one or more processors are configured to execute the program to cause the display apparatus to image a range including an input surface for receiving operation by the pointer (see Fig. 4, 5, 8, 9, 10B, 10C, 11B or 11C; the presentation of the canvas corresponds to image a range including an input surface).
Natzke does not discloses wherein the position detecting section detects the position of the pointer based on a captured image obtained by imaging light of the pointer that emits light.
In the same field of endeavor, Brigham discloses a display apparatus, comprising one or more processor configured to execute the program to cause the display apparatus to image a range including an input surface for receiving operation by the pointer (see Fig. 2; camera 68 and paragraph 42), wherein the position detecting section detects the position of the pointer based on a captured image obtained by imaging light of the pointer that emits light (see Fig. 4, light beam 102 is emitted by the pointer 100).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display apparatus of Natzke such that the position of the pointer is detected based on a captured image obtained by imaging light of the pointer that emits light as taught by Brigham. One of ordinary skill in the art would have been motivated to do this because multiple users can interact with the display apparatus based on the light pattern that is directed on the display surface (see Brigham, paragraph 56).
Regarding claim 11:
Claim 11 recites similar limitations as in claim 8. Hence, claim 11 is rejected under the same reasons as discussed above in claim 8.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natzke in view of Brigham as applied to claim 11 above, and further in view Lam et al. (US 2014/0313165; hereinafter Lam).
Regarding claim 12:
Natzke and Brigham disclose all the features in claim 11. Natzke and Brigham fail to disclose the display apparatus, wherein the pointer cyclically emits light, and imaging is executed at a cycle corresponding to a light emission cycle of the pointer.
In the same field of endeavor, Lam discloses a display apparatus,
wherein the pointer cyclically emits light (see Fig. 14 or 16, Pen Tool LED emits light cyclically), and
imaging is executed at a cycle corresponding to a light emission cycle of the pointer (see Fig. 14 or 16; the image assembly exposure is in sync with the pen tool LED signal).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display apparatus of Natzke in view of Brigham such that the pointer cyclically emits light, and imaging is executed at a cycle corresponding to a light emission cycle of the pointer as taught by Lam. One of ordinary skill in the art would have been motivated to do this because misidentification of the active pen tool as a finger or other passive pointer before contact with the display surface and be avoided, and maximize the
intensity of the pointer in captured image frames and eliminate ambient light interference as much as possible (see Lam, paragraph 115).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natzke in view of Petschnigg et al. (US 2013/0263027; hereinafter Petschnigg).
Regarding claim 15: 
Natzke discloses all the features in claim 1. However, Natzke does not disclose the display apparatus, wherein the chroma of the line is lower as the moving speed of the pointer is higher. 
In the same field of endeavor, Petschnigg discloses a display apparatus, wherein the chroma of the line is lower as the moving speed of the pointer is higher (see Fig. 5B and paragraph 46; as the speed of the pointer increases, the line becomes less intense in color). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display apparatus of Natzke such that the chroma of the line is lower as the moving speed of the pointer is higher as taught by Petschnigg.  One of ordinary skill in the art would have been motivated to do this because drawing and sketching on the display device would produce a natural user experience similar to illustrating with pen and paper (see Petschnigg, paragraph 45). 
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Natzke does not disclose “the correlation information defines a correlation between the moving speed of the pointer and a chroma of a line serving as the iamge”.   However, Examiner respectively disagrees.  The opacity of a brush stroke as mentioned in paragraphs 55 and 58 of Natzke is being interpreted as the chroma of a line.  As such, Natzke discloses all the features in claims 1-2, 4-6, 9 and 13-14, and combination of Natzke, Kosugi, Birgham, Lam and Petschnigg discloses the features in claims 7, 8, 10-12, and 15. 
Accordingly, the rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625